USCA4 Appeal: 22-1679      Doc: 30         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1679


        RONALD CALVIN WILLIAMS,

                            Plaintiff - Appellant,

                     v.

        RONALD CALVIN WILLIAMS, II,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00904-TDS-JLW)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Ronald Calvin Williams, Appellant Pro Se. Benjamin P. Hintze, Jeffrey Scott Southerland,
        TUGGLE DUGGINS, PA, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1679      Doc: 30         Filed: 11/28/2022     Pg: 2 of 2




        PER CURIAM:

               Ronald Calvin Williams appeals the district court’s order granting summary

        judgment to Defendant on Williams’ challenge to the validity of a transfer deed of real

        property and the court’s subsequent order, following a bench trial, declining Williams’

        request for a declaratory judgment to void the assignment of a lease on the same property.

        We have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. Williams v. Williams, No. 1:20-cv-00904-TDS-JLW

        (M.D.N.C. Aug. 19, 2021; May 27, 2022). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2